DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
Response to Amendment/Arguments
In response to the amendment received August 15, 2022:
Claims 1, 3-4 and 11-18 are pending. Claims 1, 3-4 and 11-18 have been cancelled as per applicant’s request.
Applicant’s arguments, filed August 15, 2022, have been fully considered and are persuasive in light of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made using a newly cited reference Moriguchi et al. (US 6,576,369).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (WO 2017/104145A) in view of Moriguchi et al. (US 6,576,369) and Laicer et al. (US 2016/0049656).
Regarding Claim 1, Akiyama et al. teaches a secondary battery (line 10) comprising a positive electrode plate (line 2423) a negative electrode plate (line 2444) an electrolyte and separator (line 126-127), the negative electrode plate comprising a negative electrode current collector with a negative electrode active material layer on the surface of the negative current collector (lines 443-444) (i.e. a negative film on a surface of the negative current collector) wherein the negative active material consists of graphite (line 2431), the thickness of the negative electrode active material layer (i.e. negative film) on the current collector is 73 micrometers (line 2451), the void ratio (i.e. porosity) of the negative electrode active material layer (i.e. the negative film) is 45% or less (line 422) the basis weight of the negative electrode is 10 mg/cm2 to 15 mg/cm2 (lines 449-455) wherein the basis weight is amount of negative electrode active material existing on the negative electrode current collector (i.e. the mass of the negative active material in the negative film per unit area) (lines 443-448)  (thus, overlapping with the claimed range of M and M can be 15 mg/cm2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).
Akiyama et al. does not teach a specific surface area of the negative film.
However, Moriguchi et al. teaches a graphite material as a negative electrode active material for lithium ion secondary battery (Col. 3, lines 58-67) wherein the graphite preferable has a specific surface area of 1.0 m2/g or less (10 cm2/mg or less) (Col. 4, lines 40-42) and it is advantageous to decrease the specific surface area of graphite as it further decreases its reactivity with electrolyte solution, wherein if the surface area is greater, it may cause charge/discharge coulombic efficiency and cycle life to deteriorate (Col. 8, lines 1-22). Thus, the teaching of a BET specific surface area of a negative film comprising negative active material consisting of graphite is recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the BET specific surface area to less than 1.0 m2/g (or less than 10 cm2/mg) is optimization involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).
Akiyama et al. as modified by Moriguchi et al. does not teach a porosity of the negative film satisfying a relationship of 60% to 70%. 
However, Laicer et al. teaches an anode material for a lithium ion cell (abstract) wherein the anode comprises an anode coating layer and a substrate (i.e. a coating collector) wherein the anode coating layer comprises porous anode material comprising active anode particles which may comprise crystalline carbon (Para. [0072]) wherein the anode coating layer (i.e. negative film)  has a porosity of about 40-70% (Para. [0007]) (overlapping with the instant claimed range and P can be 60%).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama et al. to incorporate the teaching of the porosity of the anode coating layer of Lacier et al., as it would provide porous anode material with the capacity for higher energy density and greater mechanical rigidity as the voids (i.e. pores) in the anode material provide for expansion and contraction without the anode material breaking apart (Para. [0069]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
	The values as taught by Akiyama et al. as modified by Moriguchi et al. and Lacier et al. result in a Vp of 44 (Vp = T x P = 73 * 0.60 = 44) and an Sp of 149, a (Sp = M x BET = 15 * 9.9 = 149), and thus “Vp/Sp” = 44/149 = 0.30 (satisfying 0.25≤Vp/Sp≤0.30).
7.	Regarding Claims 3 and 4, Akiyama et al. as modified by Moriguchi et al. and Lacier et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama further teaches the thickness of the negative electrode active material layer on the current collector (i.e. negative film) is 73 micrometers (line 2451) (i.e. the thickness is inside the claimed thickness ranges).
8.	Regarding Claims 11 and 12, Akiyama et al. as modified by Moriguchi et al. and Lacier et al. teaches all of the elements of the current invention in claim 1 as explained above. 	
	Akiyama et al. further teaches the basis weight can be 10 mg/cm2 to 15 mg/cm2 (lines 449-455) (thus M and CW can be 15 mg/cm2), the thickness (T) is 73 micrometers and the specific surface area (BET) of Akiyama et al. as modified by Moriguchi et al. and Lacier et al. is 9.9 cm2/mg (see the rejection to claim 1 for full details of thickness and specific surface area, incorporated herein but not reiterated herein for brevity’s sake). These values as taught by Akiyama et al. as modified by Moriguchi et al. and Lacier et al. result in a Vp of 44 (Vp = T x P = 73 * 0.60 = 44) and an Sp of 149, a (Sp = M x BET = 15 * 9.9 = 149), and thus “Vp/Sp” = 44/149 = 0.30 (satisfying 0.25≤Vp/Sp≤0.30 of claim 1) and “CW/(Vp/Sp)” is 50 (as 15/0.30 = 50) which satisfies 35≤CW/(Vp/Sp) ≤150 and 42≤CW/(Vp/Sp) ≤78 of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).
9.	Regarding Claims 13 and 14, Akiyama et al. as modified by Moriguchi et al. and Lacier et al. teaches all of the elements of the current invention in claim 1 as explained above.
Akiyama et al. further teaches the basis weight (i.e. CW) for the negative electrode of 10 mg/cm2 to 15 mg/cm2 (lines 449-455) (overlapping with the coating weight ranges of the instant claims). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
10.		Regarding Claim 15, Akiyama et al. as modified by Moriguchi et al. and Lacier et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama et al. further teaches wherein the graphite used is either natural graphite or artificial graphite (lines 1690-1691).
Regarding Claim 16, Akiyama et al. as modified by Moriguchi et al. and Lacier et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama et al. further teaches wherein the carbon material used for the negative electrode active material can be soft carbon, hard carbon (lines 1767-1768) and the negative electrode active material can be a silicon-based material (lines 1635-1640).
Regarding Claim 17, Akiyama et al. as modified by Moriguchi et al. and Lacier et al. teaches all of the elements of the current invention in claim 16 as explained above. 
Akiyama et al. further teaches wherein the negative electrode active material further comprises silicon-based material, specific examples include silicon oxide, elemental silicon, a composite of silicon and carbon material (i.e. silicon carbon composite (lines 1635-1646).
Regarding Claim 18, Akiyama et al. as modified by Moriguchi et al. and Lacier et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama et al. teaches the positive electrode active material is applied to a positive electrode current collector to form a film (i.e. a positive film is provided on a surface of the positive current collector comprising a positive active material (lines 2398-2423), which forms the positive electrode plate (i.e. the positive electrode plate comprises a positive current collector and a positive film (line 2423) and the positive electrode active material is lithium nickel cobalt manganese oxide (lines 2401-2408).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729